11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Rorey Demone Booth,                           * From the 385th District Court
                                                of Midland County,
                                                Trial Court No. CR48727.

Vs. No. 11-17-00278-CR                        * September 19, 2019

The State of Texas,                           * Memorandum Opinion by Wright, S.C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we modify the judgment of the trial court to reflect a conviction for a
third-degree felony, and as modified, we affirm the judgment of the trial court.